In an action to recover damages for loss by fire, under the terms of a fire insurance policy issued by appellant, order of the Appellate Term affirming a judgment of the City Court of the City of New York, County of Kings, in favor of respondent and against appellant, unanimously affirmed, with costs. Appeal from judgment of affirmance of the City Court of the City of New York, County of Kings, dismissed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See post, p. 1057.]